Chief Justice Robertson
delivered the opinion of the Court.
The circuit court erred in overruling the demurrer to the replication to the plea in abatement.
That a non-resident plaintiff had not given security for costs, is good matter, in abatement of his writ. When that fact is well pleaded in abatement, as was done in this case, a replication, tendering a bond for costs, or averring that the security had been given since the impetration of the writ, is insufficient.
It admits the truth of the plea; and the plea being true, its effect cannot be evaded.
Wherefore, the judgment is reversed, and the cause .remanded, with instructions to sustain the demurrer,